ORDER
This is an appeal from a Superior Court judgment refusing to declare invalid a special election held in Barrington on November 6, 1973, in which the construction of a town sewer system was approved. The plaintiffs, residents and taxpayers of the town, base their claim for declaratory and injunctive relief on the alleged failure of the State Board of Elections to supply the number of voting machines required by law. Without deciding whether the requisite number of machines was furnished, we decline to invalidate the election because we think the circumstances of this case make that remedy inappropriate.
The appeal is denied and dismissed, and the judgment appealed from is affirmed. Our opinion will be filed at a later date.
Entered as the order of this court this 11th day of December, 1975.
Mr. Chief Justice Roberts did not participate.
BY ORDER:
ENTER:
Brian B. Burns, Deputy Clerk
Alfred H. Joslin Associate Justice